DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 5/28/2021 is acknowledged.  
3.	Claims 1-10, 12-14 and 21-23 have been cancelled.
4.	Claims 11 and 15-20 are pending in this application.
5.	Claims 15 and 18-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.  
6.	Applicant elected with traverse of Group 1 (claims 11, 16 and 17) and elected polypeptide of SEQ ID NO: 7 as species of peptide in the reply filed on 10/26/2020.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a peptide derived from the propeptide (PE) of the neurotensin receptor 3 (NTSR3) selected from the group consisting of: the peptide PI-PE(22-28) consisting of the amino acid sequence of SEQ ID NO: 6 (PIGVSWGLR), the biotinylated peptide PI-PE(22-28) corresponding to the sequence SEQ ID NO: 6 biotinylated, the peptide G/A-PE(22-28) consisting of the amino acid sequence of SEQ ID NO: 7 (AVSWGLR), the biotinylated peptide G/A-PE(22-28) corresponding to the sequence SEQ ID NO: 7 biotinylated, the peptide dansyl-PE(22-28) corresponding to the sequence SEQ ID NO: 3 in which a dansylic chemical group is added at the N-terminus, and the peptides O-methyl-PE(22-28) and O-ethyl-PE(22-28) corresponding to the sequence SEQ ID NO: 3 in which an O-methyl and O-ethyl are respectively 

Withdrawn Objections and Rejections 
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claims 11, 16 and 17 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 11, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Devader et al (Journal of Affective Disorders, 2017, 208, pages 443-447, filed with IDS, available online 11/4/2016) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 11, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Gaudriault et al (WO 2015/110915 A2, filed with IDS) in view of Diamandis et al (Clin. Chem., 1991, 37, pages 625-636) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 101
11.	35 U.S.C. 101 reads as follows: 



12.	(Revised due to Applicant's amendment to the claim) Claims 11, 16 and 17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 11, 16 and 17 are directed to a fragment of naturally occurring peptide and a medicament comprising such fragment.  As evidenced by instant specification, peptide of instant SEQ ID NO: 6 is a fragment of the naturally occurring propeptide of instant SEQ ID NO: 1 (see page 5, lines 3-8 of instant specification; and SEQ ID NOs: 1 and 6 in the sequence listing filed on 4/10/2019).  According to instant specification, both the propeptide of instant SEQ ID NO: 1 and peptide of instant SEQ ID NO: 6 exhibit the same property of blocking the activity of the TREK-1 channel.  And instant claim 17 recites an inherent property/functionality of the instant claimed peptide.  The claims 11, 16 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed peptide and medicament comprising such peptide in instant claims 11, 16 and 17 do not recite features or steps demonstrating a marked difference from what exists in nature; and the claimed peptide and medicament comprising such peptide in instant claims 11, 16 and 17  do not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the claimed peptide and medicament comprising such peptide in instant claims 11, 16 and 17 are not significantly different than a judicial exception (natural product).

Response to Applicant's Arguments
13.	Applicant argues that "The peptides of sequence SEQ ID NO: 4 and 5 are no longer recited in claim 11 as amended, rendering the rejection moot."; "The peptide PI-PE(22-28) consisting of sequence SEQ ID NO: 6 is a fragment of naturally occurring spadin (see page 4 lines 19-21 of the patent application as filed, regarding spadin, and page 5 starting on line 5 regarding fragments of spadin)."; "Peptide PI-PE(22-28) for example differs structurally from spadin in that it is a shorter peptide and in that it has a changed functional property. Peptide PI-PE(22-28) indeed inhibits the TREK-1 channel with a better affinity than spadin itself (see page 5 lines 20-21 of the patent application as filed)."; and "Peptide PI-PE(28) is thus markedly different from its natural counterpart spadin and is therefore not a product of nature exception." 
14.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that as stated in Section 12 above, peptide of instant SEQ ID NO: 6 is a fragment of the naturally occurring propeptide of instant SEQ ID NO: 1.  And according to instant specification, both the propeptide of instant SEQ ID NO: 1 and peptide of instant SEQ ID NO: 6 exhibit the same property of blocking the activity of the TREK-1 channel.  Therefore, there is no evidence that peptide of instant SEQ ID NO: 6 exhibits markedly different characteristics from the naturally occurring propeptide of instant SEQ ID NO: 1.  Taken all these together, the rejection is deemed proper and is hereby maintained. 
 
New Rejections
Claim Rejections - 35 U.S.C. § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudriault et al (WO 2015/110915 A2, filed with IDS) in view of Peptide Modification (from GenScript, 9/14/2015, enclosed pages 1-3).
The instant claims 11, 16 and 17 are drawn to a peptide derived from the propeptide (PE) of the neurotensin receptor 3 (NTSR3) selected from the group consisting of: the peptide PI-PE(22-28) consisting of the amino acid sequence of SEQ 
Gaudriault et al, throughout the patent, teach analog of spadin and/or analog of a propeptide of spadin; and a medicament comprising such analog as an antidepressant, for example, Abstract; and page 1, lines 6-12.  One of the analog of spadin and/or analog of a propeptide of spadin in Gaudriault et al is peptide of SEQ ID NO: 5 consisting of the amino acid sequence Ac-GVSWGLR-NH2, for example, page 5, lines 4-17; and claims 5 and 12.  The peptide of SEQ ID NO: 5 in Gaudriault et al consists of the amino acid sequence of instant SEQ ID NO: 3.  Gaudriault et al further teach such analog of spadin and/or analog of a propeptide of spadin can be an end-capped peptide, such as an acetylated N-terminus or an amidated C-terminus or an acetylated N-terminus and an amidated C-terminus, for example, page 4, line 33 to page 5, line 3.
The difference between the reference and instant claims 11, 16 and 17 is that the reference does not explicitly teach the peptide of SEQ ID NO: 5 consisting of the amino acid sequence Ac-GVSWGLR-NH2 with an O-methyl or O-ethyl group at the C-terminus.  
st paragraph.  The Peptide Modification document further teaches that in addition to amidation, adding an O-methyl or O-ethyl group at the C-terminus is common C-terminal modifications, for example, page 1, Section "C-terminal modifications".    
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Gaudriault et al and the Peptide Modification document to develop a peptide consisting of the amino acid sequence of peptide of SEQ ID NO: 5 in Gaudriault et al (identical to the amino acid sequence of instant SEQ ID NO: 3) with an O-methyl or O-ethyl group added at the C-terminus; and a medicament comprising such peptide as an antidepressant.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Gaudriault et al and the Peptide Modification document to develop a peptide consisting of the amino acid sequence of peptide of SEQ ID NO: 5 in Gaudriault et al (identical to the amino acid sequence of instant SEQ ID NO: 3) with an O-methyl or O-ethyl group added at the C-terminus; and a medicament comprising such peptide as an antidepressant, because the Peptide Modification document teaches various peptide modifications that can improve overall peptide stability, alter structure to better understand biological function, or enhance immunogenicity for antibody development and production.  The Peptide Modification document further teaches that in addition to amidation, adding an O-methyl or O-ethyl group at the C-terminus is common C-
 A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Gaudriault et al and the Peptide Modification document to develop a peptide consisting of the amino acid sequence of peptide of SEQ ID NO: 5 in Gaudriault et al (identical to the amino acid sequence of instant SEQ ID NO: 3) with an O-methyl or O-ethyl group added at the C-terminus; and a medicament comprising such peptide as an antidepressant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.